            Case 1:20-cv-02172-DLF Document 6 Filed 10/14/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


PUBLIC EMPLOYEES FOR
ENVIRONMENTAL RESPONSIBILITY

               Plaintiff,
                                                      Civil Action No. 1:20-cv-2172-DLF
       v.

UNITED STATES
ENVIRONMENTAL PROTECTION AGENCY,

               Defendant.


                                  JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order entered on September 30, 2020, Plaintiff Public

Employees     for Environmental Responsibility (“PEER”)and Defendant United States

Environmental Protection Agency (“EPA”)”) conferred and hereby respectfully provide the

following report regarding the status of Defendant’s efforts to respond to Plaintiff’s request for

documents under the Freedom of Information Act (“FOIA”) in the above-captioned case.

       On August 9, 2020, Plaintiff filed this case concerning its FOIA request, which sought

“…public records regarding per-and polyfluroalkyl substances (“PFAS”) and…an interactive map

created to provide the public with information on potential PFAS sources and occurrence.” See

Compl. at 1, ECF No. 1. Defendant filed its Answer on September 30, 2020.

       EPA has identified 826 records potentially responsive to Plaintiff’s request. EPA is in the

midst its review of these records and endeavors to make three “rolling productions”: The first

production will be made to Plaintiff no later than Friday, October 30, 2020; the second

production will be made to Plaintiff no later than thirty days thereafter, on Monday, November

30, 2020, and the third production will be completed by Wednesday, December 30, 2020,
          Case 1:20-cv-02172-DLF Document 6 Filed 10/14/20 Page 2 of 3




consisting of any remaining documents and, if possible, including documents undergoing

consultation with other agencies.

       The parties respectfully propose to submit another status report on January 7, 2021, one

week after Defendant’s last production, to provide the Court on the progress of this case. A

Proposed Order is attached.

       The Joint Status Report is filed with Plaintiff’s approval



Dated: October 14, 2020                                      Respectfully submitted,

                                                             MICHAEL R. SHERWIN
                                                             Acting U.S. Attorney for the District
                                                             of Columbia

                                                             DANIEL F. VAN HORN
                                                             D.C. Bar #924092
                                                             Chief, Civil Division,

                                                             ___/s/_John C. Truong
                                                             JOHN C. TRUONG
                                                             DC Bar #465901
                                                             Assistant United States Attorney
                                                             555 Fourth St., N.W.
                                                             Washington, D.C. 20530
                                                             Phone: (202) 252-2524
                                                             Fax: (202) 252-2599
                                                             Email: john.truong@usdoj.gov

                                                             Counsel for Defendant




                                                 2
            Case 1:20-cv-02172-DLF Document 6 Filed 10/14/20 Page 3 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


PUBLIC EMPLOYEES FOR
ENVIRONMENTAL RESPONSIBILITY

               Plaintiff,                           Civil Action No. 1:20-cv-2172
       v.

UNITED STATES
ENVIRONMENTAL PROTECTION AGENCY,

               Defendant.


                                  [PROPOSED] ORDER

       UPON CONSIDERATION of the Joint Status Report, it is hereby:

       ORDERED that the parties shall submit another Joint Status Report on or before January

7, 2021.




________________                           ___________________________________
Date                                       Dabney L. Friedrich
                                           United States District Judge
